DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2022 has been entered.
Claims 1-3 and 6-15 are pending. 
Claims 1-3 and 6-15 are rejected, grounds follow.

Priority
Application’s status as a 35 USC 371 national stage application of PCT application PCT/US2018/016273 is acknowledged.


Response to Arguments
Examiner agrees that the cancellation of Claim 5 has mooted the 35 USC 112(b) rejection of Claim 5 in the previous office action, and the rejection is accordingly withdrawn.
Applicant’s arguments, see Remarks page 5, with respect to the rejection(s) of claim(s) 1, 6, and 9 under 35 USC 103 (and dependents, claim 1 representative) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gourrad et al., US Pg-Pub 2016/0311184.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al., US Pg-Pub 2015/0142153 in view of Hakkaku, US Pg-Pub 2017/0087772 (hereafter HAKKAKU) further in view of Gourrad et al., US Pg-Pub 2016/0311184 (hereafter GOURRAD).


Regarding Claim 1, CHUN teaches:
 A non-transitory computer-readable medium storing executable instructions (see claim 16 “non-transitory computer readable medium”) which, when executed by a processor, (see fig. 9, processor 901) are to cause the processor to: 
receive electronic data describing a part to be manufactured ([0022] “the object development system receives 101 a 3D image in one or more image formats from one or more sources” ) in a three-dimensional additive manufacturing process; ([0022] “which can be converted into image formats that can be printed using 3D printing devices, for example, 3D printers.”)
develop instructions (see claims 26 and 27 ‘object optimization module’) using the electronic data for creating an outer layer ([0041] “a protective reinforcing outer layer…) on a surface of the part ([0041] “…over the exterior surface of the assembled 3D object” ) in the additive manufacturing process, ([0041] “After the 3D object is assembled and developed, a reinforcing outer layer as displayed in the reconfiguration image on the graphical user interface (GUI) of the object development system, can be applied on an exterior surface of the assembled and developed 3D object, for example, to overcome physical and chemical limitations of a printing material used to 3D print the 3D object, thereby increasing strength and longevity of the assembled and developed 3D object.”)
the outer layer having a physical property (claim 27, “increased strength”) that differs from that of the surface of the part; ([0041] “a reinforcing outer layer … can be applied on an exterior surface of the assembled and developed 3D object, for example, to overcome physical and chemical limitations of a printing material used to 3D print the 3D object.”) 
wherein the outer layer has a varying thickness based on the electronic data ([0024] “The object development system determines structural requirements comprising, for example, shape, geometry, size or dimensions of the 3D object” [0041] “The reconfiguration image indicates areas of the assembled and developed 3D object that can be optimized” nb. that is, the outer layer may be applied selectively, not to all surfaces, and therefore has varying thickness between zero (no application) and more (application).)
and manufacture the part using the instructions. (see e.g. Claim 16, “a print management module further configured to transmit said three-dimensional printable units to one or more three-dimensional printing devices for printing each of said three-dimensional printable units for assembling and developing said three-dimensional object.”)

CHUN differs from the claimed invention in that:
CHUN does not clearly disclose wherein the manufacturing the part includes additively manufacturing the outer layer on the surface of the part.
CHUN does not clearly disclose such that the thickness [of the outer layer] is greater at vertical positions and lower at horizontal positions on the surface of the part.

However, HAKKAKU teaches that additive manufacturing systems ([0141] “A forming apparatus 30 according to an embodiment of the disclosure is a three-dimensional structure forming apparatus for forming a three-dimensional structure by laminating layers”) may additively manufacture outer layers on the surface of the part ([0032] “A forming apparatus 30… forming a three-dimensional structure, which includes a shaped article, and a colored portion where a surface of the shaped article is colored” ) where the outer layer has a different property (color, see HAKKAKU [0032] and abstract) by means of a second mode which additively manufactures the surface layer including color (see fig. 7). 

Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of CHUN to additively manufacture the outer layer on the surface of the part using a secondary operating mode to apply alternative materials during shaping which incorporates different properties from the interior layers.

One of ordinary skill in the art before the effective filing date of the application could have made this modification in order to enable half-toning and the application of clear protection layers as suggested by HAKKAKU ([0013] “the ink resolution of the fully-colored portion becomes finer than the shaped portion… due to this, the colors in half-tones can … be exhibited” and [0014] “further… scanning for forming plural clear protection layers may be performed within a scan cycle time period for forming one layer in the shaping”)

And, GOURRAUD teaches an additive manufacturing process (see e.g. fig. 3, 100 “additive manufacture”) where excess material ([0157] “the extra thicknesses 9 added to the first and second faces”) is printed on the vertical exterior surface (e.g. faces 15 and 16, see fig. 2 and particularly see fig. 6 showing the polishing abrading of the vertical surface surplus material 46 with no substantive change to the horizontal surfaces 44 and 45) of an additively manufactured part in preparation for a post-processing polishing step ([0149] “the thickness Se of the extra thickness 9 is chosen to be … smaller than the material capacity of the soft polishing step”) for removing surface imperfections. (see e.g. [0017] “a step of manufacturing by soft polishing … by at least partial subtraction of said at least one extra thickness so as to filter asperities formed on at least one face … during said additive manufacturing step” nb. asperities being equivalent to surface imperfections. see [0030])

GOURRAUD is analogous art because it is from the same field of endeavor as the other references and the claimed invention of forming 3D objects from deposited or extruded materials, and contains overlapping structural and functional similarities. Each of the references imparting physical functional properties to an outer surface layer of a 3D object, each of the references produces 3D objects by deposition or extrusion of materials with particular physical properties.

Accordingly, one of ordinary skill in the art before the effective filing date of the invention could have modified the teachings of CHUN by adding instructions to deposit additional material in an outer-layer of the part in preparation for a post-processing polishing step, as suggested by GOURRAUD.

One of ordinary skill in the art before the effective filing date of the invention could have been motivated to make this modification in order to ensure the finished part has the desired surface finish quality after polishing as suggested by GOURRAUD ([0042] “so that the asperities created in the additive manufacturing are filtered by the polishing … in the soft polishing step, with the aim of obtaining an ophthalmic lens having the required … surface finishing quality”).


Regarding Claim 9, CHUN teaches:
A method (see e.g. fig. 2) comprising: receiving electronic data ([0022] “the object development system receives 101 a 3D image in one or more image formats from one or more sources”)  that describes a three-dimensional part to be manufactured in an additive manufacturing process; ([0022] “which can be converted into image formats that can be printed using 3D printing devices, for example, 3D printers.”)
processing the electronic data to develop instructions ([0041] “the object development system generates a reconfiguration image of the 3D object based on the received image of the assembled and developed 3D object.”) for creating a three-dimensional outer layer ([0041] “a protective reinforcing outer layer…) on an exterior surface of the three-dimensional part, ([0041] “…over the exterior surface of the assembled 3D object” )
the outer layer having a physical property (claim 27, “increased strength”)  that is not shared by a portion of the part underlying the outer layer; ([0041] “a reinforcing outer layer … can be applied on an exterior surface of the assembled and developed 3D object, for example, to overcome physical and chemical limitations of a printing material used to 3D print the 3D object.”)
wherein the outer layer has a varying thickness determined based on the electronic data ([0024] “The object development system determines structural requirements comprising, for example, shape, geometry, size or dimensions of the 3D object” [0041] “The reconfiguration image indicates areas of the assembled and developed 3D object that can be optimized” nb. that is, the outer layer may be applied selectively, not to all surfaces, and therefore has varying thickness between zero (no application) and more (application).)
and manufacturing the three-dimensional part by additive manufacturing, including using the instructions to [] manufacture the outer layer. (see e.g. Claim 16, “a print management module further configured to transmit said three-dimensional printable units to one or more three-dimensional printing devices for printing each of said three-dimensional printable units for assembling and developing said three-dimensional object.”)


CHUN differs from the claimed invention in that:
CHUN does not clearly disclose wherein the manufacturing the part includes additively manufacturing the outer layer.
CHUN does not clearly disclose such that the thickness [of the outer layer] is greater at vertical positions and lower at horizontal positions on the surface of the part.

However, HAKKAKU teaches that additive manufacturing systems ([0141] “A forming apparatus 30 according to an embodiment of the disclosure is a three-dimensional structure forming apparatus for forming a three-dimensional structure by laminating layers”) may additively manufacture outer layers on the surface of the part ([0032] “A forming apparatus 30… forming a three-dimensional structure, which includes a shaped article, and a colored portion where a surface of the shaped article is colored” ) where the outer layer has a different property (color, see HAKKAKU [0032] and abstract) by means of a second mode which additively manufactures the surface layer including color (see fig. 7). 

Accordingly, one of ordinary skill in the art before the effective filing date of the application could have modified the teachings of CHUN to additively manufacture the outer layer on the surface of the part using a secondary operating mode to apply alternative materials during shaping which incorporates different properties from the interior layers.

One of ordinary skill in the art before the effective filing date of the application could have made this modification in order to enable half-toning and the application of clear protection layers as suggested by HAKKAKU ([0013] “the ink resolution of the fully-colored portion becomes finer than the shaped portion… due to this, the colors in half-tones can … be exhibited” and [0014] “further… scanning for forming plural clear protection layers may be performed within a scan cycle time period for forming one layer in the shaping”)

And, GOURRAUD teaches an additive manufacturing process (see e.g. fig. 3, 100 “additive manufacture”) where excess material ([0157] “the extra thicknesses 9 added to the first and second faces”) is printed on the vertical exterior surface (e.g. faces 15 and 16, see fig. 2 and particularly see fig. 6 showing the polishing abrading of the vertical surface surplus material 46 with no substantive change to the horizontal surfaces 44 and 45) of an additively manufactured part in preparation for a post-processing polishing step ([0149] “the thickness Se of the extra thickness 9 is chosen to be … smaller than the material capacity of the soft polishing step”) for removing surface imperfections. (see e.g. [0017] “a step of manufacturing by soft polishing … by at least partial subtraction of said at least one extra thickness so as to filter asperities formed on at least one face … during said additive manufacturing step” nb. asperities being equivalent to surface imperfections. see [0030])

GOURRAUD is analogous art because it is from the same field of endeavor as the other references and the claimed invention of forming 3D objects from deposited or extruded materials, and contains overlapping structural and functional similarities. Each of the references imparting physical functional properties to an outer surface layer of a 3D object, each of the references produces 3D objects by deposition or extrusion of materials with particular physical properties.

Accordingly, one of ordinary skill in the art before the effective filing date of the invention could have modified the teachings of CHUN by adding instructions to deposit additional material in an outer-layer of the part in preparation for a post-processing polishing step, as suggested by GOURRAUD.

One of ordinary skill in the art before the effective filing date of the invention could have been motivated to make this modification in order to ensure the finished part has the desired surface finish quality after polishing as suggested by GOURRAUD ([0042] “so that the asperities created in the additive manufacturing are filtered by the polishing … in the soft polishing step, with the aim of obtaining an ophthalmic lens having the required … surface finishing quality”).


Regarding Claim 13, The combination of CHUN, HAKKAKU, and GOURRAD teaches all of the limitations of parent claim 9,
GOURRAD further teaches:
wherein the processing includes developing the instructions based on an expected need for post-processing  ([0149] “the thickness Se of the extra thickness 9 is chosen to be … smaller than the material capacity of the soft polishing step”)  selected portions of the exterior surface of the part to remove surface imperfections. (see e.g. GOURRAD [0017] “a step of manufacturing by soft polishing … by at least partial subtraction of said at least one extra thickness so as to filter asperities formed on at least one face … during said additive manufacturing step” nb. asperities being equivalent to surface imperfections. see [0030])

Accordingly, one of ordinary skill in the art before the effective filing date of the invention could have modified the teachings of CHUN by adding instructions to deposit additional material in an outer-layer of the part in preparation for a post-processing polishing step, as suggested by GOURRAUD.

One of ordinary skill in the art before the effective filing date of the invention could have been motivated to make this modification in order to ensure the finished part has the desired surface finish quality after polishing as suggested by GOURRAUD ([0042] “so that the asperities created in the additive manufacturing are filtered by the polishing … in the soft polishing step, with the aim of obtaining an ophthalmic lens having the required … surface finishing quality”).



Regarding Claim 14, the combination of CHUN, HAKKAKU, and GOURRAUD teaches all of the limitations of parent claim 13,
CHUN further teaches:
wherein the outer layer has a physical property that is not present on a portion of the part underlying the outer layer. ([0041] “a reinforcing outer layer … can be applied on an exterior surface of the assembled and developed 3D object, for example, to overcome physical and chemical limitations of a printing material used to 3D print the 3D object.”)
(in the interest of compact prosecution and clarity of the record, examiner notes that secondary reference HAKKAKU also teaches a different physical property for the outer layer, i.e. color.)


Regarding Claim 15, the combination of CHUN, HAKKAKU, and GOURRAUD teaches all of the limitations of parent claim 13, 
CHUN further teaches:
wherein the developed instructions specify manufacturing the outer layer on selected portions of the exterior surface of the part,  ([0024] “The object development system determines structural requirements comprising, for example, shape, geometry, size or dimensions of the 3D object” [0041] “The reconfiguration image indicates areas of the assembled and developed 3D object that can be optimized” nb. that is, the outer layer may be applied only to some areas of the overall object, and not to all surfaces.”) and the manufacturing the part includes using the instructions to manufacture the outer layer on the selected portions of the exterior surface of the part. (see e.g. Claim 16, “a print management module further configured to transmit said three-dimensional printable units to one or more three-dimensional printing devices for printing each of said three-dimensional printable units for assembling and developing said three-dimensional object.”)


Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUN in view of HAKKAKU and GOURRAD, further in view of Yokota, US Pg-Pub 2011/0300388. (hereafter YOKOTA)

Regarding Claim 2, the combination of CHUN, HAKKAKU, and GOURRAD teaches all of the limitations of parent claim 1,
the combination differs from the claimed invention in that:
neither reference clearly teaches wherein the physical property is magnetism, an ultraviolet color, or an infrared color.

However, YOKOTA teaches a sealing material ([0060] “The functional molded article can be … used as a sealing material” ) suitable for extrusion in additive manufacturing ([0061] “extrusion molding”, “coating”, “printing”, “dispensing” etc.) which exhibits magnetic functional properties. ([0034] “a functional particle having a functionality such as … magnetism”; see also [0112] “a sealing material … can exhibit functions such as … magnetism”)

YOKOTA is analogous art because it is from the same field of endeavor as the other references and the claimed invention of forming 3D objects from deposited or extruded materials, and contains overlapping structural and functional similarities. Each of the references imparting physical functional properties to an outer surface layer of a 3D object, each of the references produces 3D objects by deposition or extrusion of materials with particular physical properties. 

One of ordinary skill in the art before the effective filing date of the invention could have modified the teachings of CHUN and HAKKAKU to apply an outer sealing layer exhibiting magnetic properties, as suggested by YOKOTA.

One of ordinary skill in the art could have been motivated to make this modification in order to create a magnetic sealing surface, as suggested by YOKOTA. ([0112] INDUSTRIAL APPLICABILITY The functional molded article and the method for producing the same according to the present invention can be preferably used as a functional sheet, a sealing material or the like and a method for producing the same, and can exhibit functions such as heat conduction, electrical conduction, magnetism”)



Regarding Claim 12, The combination of CHUN, HAKKAKU, and GOURRAD teaches all of the limitations of parent claim 9,
the combination differs from the claimed invention in that:
neither reference clearly teaches wherein the physical property is magnetism.

However, YOKOTA teaches a sealing material ([0060] “The functional molded article can be … used as a sealing material” ) suitable for extrusion in additive manufacturing ([0061] “extrusion molding”, “coating”, “printing”, “dispensing” etc.) which exhibits magnetic functional properties. ([0034] “a functional particle having a functionality such as … magnetism”; see also [0112] “a sealing material … can exhibit functions such as … magnetism”)

YOKOTA is analogous art because it is from the same field of endeavor as the other references and the claimed invention of forming 3D objects from deposited or extruded materials, and contains overlapping structural and functional similarities. Each of the references imparting physical functional properties to an outer surface layer of a 3D object, each of the references produces 3D objects by deposition or extrusion of materials with particular physical properties. 

One of ordinary skill in the art before the effective filing date of the invention could have modified the teachings of CHUN and HAKKAKU to apply an outer sealing layer exhibiting magnetic properties, as suggested by YOKOTA.

One of ordinary skill in the art could have been motivated to make this modification in order to create a magnetic sealing surface, as suggested by YOKOTA. ([0112] INDUSTRIAL APPLICABILITY The functional molded article and the method for producing the same according to the present invention can be preferably used as a functional sheet, a sealing material or the like and a method for producing the same, and can exhibit functions such as heat conduction, electrical conduction, magnetism”)

Claims 3, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUN in view of HAKKAKU and GOURRAD, further in view of Swanson et al., US Pg-Pub 2016/0193791 (hereafter SWANSON).

Regarding Claim 3, The combination of CHUN, HAKKAKU, and GOURRAD teaches all of the limitations of parent claim 1,
the combination does not clearly teach:
wherein the physical property is a fluorescent color that contrasts with the surface of the part under ultraviolet light.

However, SWANSON teaches an additive manufacturing system (see e.g. fig. 2) which marks the outer layer of parts ([0033] “The 3D part may be marked with the information at any suitable point during or after the printing operation. In some applications, the marking may be jetted, extruded, or otherwise applied on the printed layers during and/or after the printing operation, within system 10.” ) with a UV-fluorescent color ([0023] “the 3D part may be marked with a material that is not visible to the naked eye under normal lighting conditions, but is otherwise visible when illuminated under particular lighting conditions, such as an ultraviolet (UV)-fluorescent material.”) in order to indicate workflow control information ([0028] “the 3D part itself can be marked with information (e.g., workflow-control information) in a manner that does not visually detract from the aesthetics of the finished 3D part”) for controlling further processing ([0039] “This allows information (e.g., workflow-control information) for the 3D part to be subsequently read manually and/or with an automated optical scanner (e.g., using UV-light fluorescence).”).

SWANSON is analogous art because it is from the same field of endeavor as the other references and the claimed invention of forming 3D objects from deposited or extruded materials, and contains overlapping structural and functional similarities. Each of the references imparting physical functional properties to an outer surface layer of a 3D object, each of the references produces 3D objects by deposition or extrusion of materials with particular physical properties. 

One of ordinary skill in the art before the effective filing date of the invention could have modified the teachings of CHUN to incorporate the UV fluorescing control markings of SWANSON into the outer layer of CHUN. 

One of ordinary skill in the art before the effective filing date of the invention could have been motivated to make this modification in order to indicate workflow control information for controlling further processing, as suggested by SWANSON ([0039] “This allows information (e.g., workflow-control information) for the 3D part to be subsequently read manually and/or with an automated optical scanner (e.g., using UV-light fluorescence).”)


Regarding Claim 10, The combination of CHUN, HAKKAKU, and GOURRAD teaches all of the limitations of parent claim 9,
the combination does not clearly teach:
wherein the physical property is a fluorescent color which contrasts with the underlying portion of the part under ultraviolet light.

However, SWANSON teaches an additive manufacturing system (see e.g. fig. 2) which marks the outer layer of parts ([0033] “The 3D part may be marked with the information at any suitable point during or after the printing operation. In some applications, the marking may be jetted, extruded, or otherwise applied on the printed layers during and/or after the printing operation, within system 10.” ) with a UV-fluorescent color ([0023] “the 3D part may be marked with a material that is not visible to the naked eye under normal lighting conditions, but is otherwise visible when illuminated under particular lighting conditions, such as an ultraviolet (UV)-fluorescent material.”) in order to indicate workflow control information ([0028] “the 3D part itself can be marked with information (e.g., workflow-control information) in a manner that does not visually detract from the aesthetics of the finished 3D part”) for controlling further processing ([0039] “This allows information (e.g., workflow-control information) for the 3D part to be subsequently read manually and/or with an automated optical scanner (e.g., using UV-light fluorescence).”).

SWANSON is analogous art because it is from the same field of endeavor as the other references and the claimed invention of forming 3D objects from deposited or extruded materials, and contains overlapping structural and functional similarities. Each of the references imparting physical functional properties to an outer surface layer of a 3D object, each of the references produces 3D objects by deposition or extrusion of materials with particular physical properties. 

One of ordinary skill in the art before the effective filing date of the invention could have modified the teachings of CHUN to incorporate the UV fluorescing control markings of SWANSON into the outer layer of CHUN. 

One of ordinary skill in the art before the effective filing date of the invention could have been motivated to make this modification in order to indicate workflow control information for controlling further processing, as suggested by SWANSON ([0039] “This allows information (e.g., workflow-control information) for the 3D part to be subsequently read manually and/or with an automated optical scanner (e.g., using UV-light fluorescence).”)



Regarding Claim 11, The combination of CHUN, HAKKAKU, and GOURRAD teaches all of the limitations of parent claim 9, 
the combination does not clearly teach:
wherein the physical property is an ultraviolet or infrared color.

However, SWANSON teaches an additive manufacturing system (see e.g. fig. 2) which marks the outer layer of parts ([0033] “The 3D part may be marked with the information at any suitable point during or after the printing operation. In some applications, the marking may be jetted, extruded, or otherwise applied on the printed layers during and/or after the printing operation, within system 10.” ) with a UV-fluorescent color ([0023] “the 3D part may be marked with a material that is not visible to the naked eye under normal lighting conditions, but is otherwise visible when illuminated under particular lighting conditions, such as an ultraviolet (UV)-fluorescent material.”) in order to indicate workflow control information ([0028] “the 3D part itself can be marked with information (e.g., workflow-control information) in a manner that does not visually detract from the aesthetics of the finished 3D part”) for controlling further processing ([0039] “This allows information (e.g., workflow-control information) for the 3D part to be subsequently read manually and/or with an automated optical scanner (e.g., using UV-light fluorescence).”). SWANSON also teaches infrared color as an alternative embodiment ([0064] “In other embodiments, the information is marked on (or in) 3D part 22 with other fluorescing materials, such as infrared-fluorescent materials and/or near-infrared-fluorescent materials )

SWANSON is analogous art because it is from the same field of endeavor as the other references and the claimed invention of forming 3D objects from deposited or extruded materials, and contains overlapping structural and functional similarities. Each of the references imparting physical functional properties to an outer surface layer of a 3D object, each of the references produces 3D objects by deposition or extrusion of materials with particular physical properties. 

One of ordinary skill in the art before the effective filing date of the invention could have modified the teachings of CHUN to incorporate the UV fluorescing control markings of SWANSON into the outer layer of CHUN. 

One of ordinary skill in the art before the effective filing date of the invention could have been motivated to make this modification in order to indicate workflow control information for controlling further processing, as suggested by SWANSON ([0039] “This allows information (e.g., workflow-control information) for the 3D part to be subsequently read manually and/or with an automated optical scanner (e.g., using UV-light fluorescence).”)



Claims 6 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUN in view of GOURRAD, further in view of Schindler, et al., US Pg-Pub 2014/0117588 (hereafter SCHINDLER).


Regarding Claim 6, CHUN teaches:
A non-transitory computer-readable medium storing executable instructions (see claim 16 “non-transitory computer readable medium” and [0059] “object development system 803 disclosed herein comprises a non-transitory computer readable storage medium such as a memory unit, and at least one processor”) which, when executed by a processor, (see fig. 9, processor 901) are to cause the processor to:  
generate a model of a three-dimensional part, ([0041] “the object development system generates a reconfiguration image of the 3D object based on the received image of the assembled and developed 3D object.”)
the model including an outer layer abutting a surface of the three-dimensional part, ([0041] “a protective reinforcing outer layer over the exterior surface of the assembled 3D object”)
and [the outer layer and the surface] not sharing a physical property; (claim 27, “increased strength” see also [0041])
wherein the outer layer has a varying thickness determined based on the model ([0024] “The object development system determines structural requirements comprising, for example, shape, geometry, size or dimensions of the 3D object” [0041] “The reconfiguration image indicates areas of the assembled and developed 3D object that can be optimized” nb. that is, the outer layer may be applied selectively, not to all surfaces, and therefore has varying thickness between zero (no application) and more (application).)
and manufacture the three-dimensional part in accordance with the model and using additive manufacturing. (see e.g. Claim 16, “a print management module further configured to transmit said three-dimensional printable units to one or more three-dimensional printing devices for printing each of said three-dimensional printable units for assembling and developing said three-dimensional object.”)

CHUN differs from the claimed invention in that:
CHUN does not clearly teach the outer layer and the surface sharing a common visually perceptible color 
nor does CHUN clearly teach manufacturing the three-dimensional part includ[ing] additively manufacturing the outer layer
nor does CHUN clearly teach such that the thickness [of the outer layer] is greater at vertical positions and lower at horizontal positions on the surface of the part.

However SCHINDLER teaches a deposition of 3D thermoplastic toner material (see e.g. [0102] “a first pattern of thermoplastic toner particles is deposited … to form a plurality of spaced-apart stacks, columns, or rows of toner particles… extend[ing] above the first surface”) including additive deposition of a clear overcoat ([0063] “clear-toner overcoat”) (equivalent to an outer-layer) in order to reduce visual artifacts ([0063] “a clear-toner overcoat … is desirable for … reducing certain visual artifacts.”) by providing a more even gloss. ([0063] “uniform stack height provides the print with a more even or uniform gloss.”)


SCHINDLER is analogous because it is from the same field of endeavor as the other references and the claimed invention of forming 3D objects from deposited or extruded materials, and contains overlapping structural and functional similarities. Each of the references imparting physical functional properties to an outer surface layer of a 3D object, each of the references produces 3D objects by deposition or extrusion of materials with particular physical properties.

Accordingly, one of ordinary skill in the art before the effective filing date of the invention could have modified the teachings of CHUN by including the variable thickness clear coating that reduces visual artifacts with the same visually perceptible color (due to being clear) of the underlying layer, as suggested by SCHINDLER.

One of ordinary skill in the art before the effective filing date of the invention could have been motivated to make this modification in order to provide a protective layer which reduces certain visual artifacts as suggested by SCHINDLER ([0063] “The provision of a clear-toner overcoat to a color print is desirable for providing protection of the print from fingerprints and reducing certain visual artifacts.”).

And, GOURRAUD teaches an additive manufacturing process (see e.g. fig. 3, 100 “additive manufacture”) where excess material ([0157] “the extra thicknesses 9 added to the first and second faces”) is printed on the vertical exterior surface (e.g. faces 15 and 16, see fig. 2 and particularly see fig. 6 showing the polishing abrading of the vertical surface surplus material 46 with no substantive change to the horizontal surfaces 44 and 45) of an additively manufactured part in preparation for a post-processing polishing step ([0149] “the thickness Se of the extra thickness 9 is chosen to be … smaller than the material capacity of the soft polishing step”) for removing surface imperfections. (see e.g. [0017] “a step of manufacturing by soft polishing … by at least partial subtraction of said at least one extra thickness so as to filter asperities formed on at least one face … during said additive manufacturing step” nb. asperities being equivalent to surface imperfections. see [0030])

GOURRAUD is analogous art because it is from the same field of endeavor as the other references and the claimed invention of forming 3D objects from deposited or extruded materials, and contains overlapping structural and functional similarities. Each of the references imparting physical functional properties to an outer surface layer of a 3D object, each of the references produces 3D objects by deposition or extrusion of materials with particular physical properties.

Accordingly, one of ordinary skill in the art before the effective filing date of the invention could have modified the teachings of CHUN by adding instructions to deposit additional material in an outer-layer of the part in preparation for a post-processing polishing step, as suggested by GOURRAUD.

One of ordinary skill in the art before the effective filing date of the invention could have been motivated to make this modification in order to ensure the finished part has the desired surface finish quality after polishing as suggested by GOURRAUD ([0042] “so that the asperities created in the additive manufacturing are filtered by the polishing … in the soft polishing step, with the aim of obtaining an ophthalmic lens having the required … surface finishing quality”).



Regarding Claim 8, the combination of CHUN, GOURRAD and SCHINDLER teaches all of the limitations of parent claim 6, 
CHUN further teaches:
wherein the outer layer of the model has a non-uniform thickness. (CHUN [0024] “The object development system determines structural requirements comprising, for example, shape, geometry, size or dimensions of the 3D object” [0041] “The reconfiguration image indicates areas of the assembled and developed 3D object that can be optimized” nb. that is, the outer layer may be applied selectively, not to all surfaces, and therefore has varying thickness between zero (no application) and more (application).)
and, SCHINDLER also teaches:
wherein the outer layer of the model has a non-uniform thickness. (SCHINDLER [0063] “A layer that varies inversely according to heights of the toner stacks can also be used to establish level toner stack heights. The respective toners are deposited one upon the other at respective locations on the receiver and the height of a respective toner stack is the sum of the toner heights of each respective color.”)






Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHUN in view of GOURRAD and SCHINDLER, further in view of YOKOTA.


Regarding Claim 7, the combination of CHUN and SCHINDLER teaches all of the limitations of parent claim 6, 
the combination differs from the claimed invention in that:
the combination does not clearly teach: wherein the physical property is magnetism, a fluorescent color that contrasts with the surface of the three-dimensional part under ultraviolet light, or an ultraviolet or infrared color.

However, YOKOTA teaches a sealing material ([0060] “The functional molded article can be … used as a sealing material” ) suitable for extrusion in additive manufacturing ([0061] “extrusion molding”, “coating”, “printing”, “dispensing” etc.) which exhibits magnetic functional properties. ([0034] “a functional particle having a functionality such as … magnetism”; see also [0112] “a sealing material … can exhibit functions such as … magnetism”)

YOKOTA is analogous art because it is from the same field of endeavor as the other references and the claimed invention of forming 3D objects from deposited or extruded materials, and contains overlapping structural and functional similarities. Each of the references imparting physical functional properties to an outer surface layer of a 3D object, each of the references produces 3D objects by deposition or extrusion of materials with particular physical properties. 

One of ordinary skill in the art before the effective filing date of the invention could have modified the teachings of CHUN to use an outer sealing layer exhibiting magnetic properties, as suggested by YOKOTA.

One of ordinary skill in the art could have been motivated to make this modification in order to create a magnetic sealing surface, as suggested by YOKOTA. ([0112] INDUSTRIAL APPLICABILITY The functional molded article and the method for producing the same according to the present invention can be preferably used as a functional sheet, a sealing material or the like and a method for producing the same, and can exhibit functions such as heat conduction, electrical conduction, magnetism”)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119  

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119